Exhibit 10.1


RETIREMENT AGREEMENT


I, DAVID M. BRAIN, desire to retire from EPR Properties, a Maryland real estate
investment trust (the “Company”) effective March 31, 2015 (the "Retirement
Date").
In consideration of the Company providing to me the payments described in
Section 1 and the other terms and conditions set forth herein, I agree that I
shall retire effective on the Retirement Date, and, accordingly, the Company and
I agree as follows:
Consideration
1.I acknowledge that in exchange for my commitments set forth in this Retirement
Agreement ("Agreement"), the Company will:
a.within thirty (30) days after the Retirement Date, pay to me the gross amount
of Eleven Million Five Hundred Eighty Thousand One Hundred Twenty-Six Dollars
($11,580,126), less deductions required by law;
b.pay to me the gross amount of $159,685.36, which is approximately equal to the
estimated cost of the benefit the Company would be obligated to provide pursuant
to Section 6(c) of my Employment Agreement. Such amount is for use by me at my
discretion for health care expenses.  Payment of such amount shall be in one
lump sum on or prior to the Retirement Date and after I sign this Agreement and
the expiration of the seven-day waiting period described in Section 15 of this
Agreement, and shall be less applicable taxes, withholding and other payroll
deductions; and
c.within thirty (30) days after the Retirement Date, the Company shall sell to
me the vehicle provided to me for use by the Company for a total cost of
$44,000.
d.I understand and acknowledge that I am entitled to the payments referenced
above only as a result of my execution of this Agreement and not otherwise.
e.I understand and agree that all unvested, unexpired equity grants to me
pursuant to the Company's 2007 Equity Incentive Plan, including all share
options and restricted shares awarded under the Company's Annual Incentive
Program and Long-Term Incentive Plan, as more particularly described on Exhibit
A, attached hereto and incorporated herein by reference, shall be vested and
exercisable in accordance with the provisions of Section 6(b) of the Employment
Agreement, as of the date hereof.
f.I understand and agree that all other employee benefits paid to me or on my
behalf, including but not limited to, participation in the Company's 401(k) plan
(if any), shall cease effective the Retirement Date, or on such later date as
specified in the applicable plan.
Release of All Claims
2.I release the Company and all of its parents, subsidiaries, joint venturers,
affiliates, assigns and successors, and all of its past, present and future
owners/shareholders, officers, directors, agents, employees, trustees,
representatives, insurers and attorneys (referred to in this document as the
"Released Parties") from any and all claims, damages, lawsuits, injuries,
liabilities and causes of action that I may have, whether known to me or not.
Notwithstanding this Section 2, nothing in this Agreement is intended to release
any claims that cannot be released as a matter of law.
3.The Company releases you from any and all claims, damages, lawsuits, injuries,
liabilities and causes of action that it may have, whether now known to Company
or not.


--------------------------------------------------------------------------------


Release of All Employment Law Claims


4.I understand and agree that I am releasing the Released Parties from any and
all claims, damages, lawsuits, injuries, liabilities and causes of action that I
may have under any express or implied contract, or any city ordinance or state,
federal or common law meant to protect workers in their employment relationships
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Missouri Human Rights Act, the Americans with
Disabilities Act, the Equal Pay Act, 42 U.S.C. §§ 1981, 1983 and 1985, 18 U.S.C.
§ 1514A, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, the Fair Labor Standards Act, the Missouri Service Letter statute,
the Labor Management Relations Act, Workers' Compensation laws, and under which
I may have rights and claims, whether known to me or not, arising, directly or
indirectly out of my employment by the Company, and/or the termination of my
employment with the Company, except as set forth in Section 7 hereof.
Notwithstanding this Section 4, nothing in this Agreement is intended to release
any claims that cannot be released as a matter of law.
Release of Any Age Discrimination Claims
5.I understand and agree that I am releasing the Released Parties from any and
all claims, damages, lawsuits, injuries, liabilities and causes of action that I
may have, under the Age Discrimination in Employment Act, the Missouri Human
Rights Act, and any other federal, state or local laws prohibiting age
discrimination in employment, whether known to me or not, past or present,
suspected or unsuspected, arising, directly or indirectly out of my employment
by the Company or the termination of my employment with the Company or any
statements or actions of the Released Parties. Notwithstanding this Section 5,
nothing in this Agreement is intended to release any claims that cannot be
released as a matter of law.
Will Not File Claims
6.I understand and represent that I intend this Agreement to be complete and not
subject to any claim of mistake, and that the release herein expresses a full
and complete release of all claims known and unknown, suspected or unsuspected,
and that I intend the release set forth herein to be final and complete. I
further agree that I will not prosecute or allow to be prosecuted on my behalf,
in any administrative agency or court, whether state or federal, or in any
arbitration proceeding, any claim or demand of any type related to the matters
released above, it being my intention that, with the execution of this
Agreement, Released Parties will be absolutely, unconditionally and forever
discharged of and from all obligations to me. I understand that nothing in this
Agreement shall preclude me filing a charge of discrimination, or participating
in an investigation, with the Equal Employment Opportunity Commission or
comparable agency. However, I further agree that I cannot and will not seek or
accept any personal benefit from the Company, whether in monetary or other form,
as part of or related to any proceeding initiated by any other person, agency or
other governmental body of the United States or any other jurisdiction.
Notwithstanding any of the provisions of this Agreement, I am not releasing any
rights that I may have under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended or as that Act is more popularly known, "COBRA," or any of
my vested rights in the Company's 401(k) plan, or any other claim that cannot be
released pursuant to applicable law.
7.The Company understands and represents that it intends this Agreement to be
complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release of all claims known and unknown, suspected
or unsuspected, and that the Company intends the release set forth in Section 3
to be final and complete. The Company further agrees that it will not prosecute
or allow to be prosecuted on its behalf, in any administrative agency or court,
whether state or federal, or in any arbitration proceeding, any claim or demand
of any type related to the matters released above, it being the Company's
intention that, with the execution of this Agreement, you will be absolutely,
unconditionally and forever discharged of and from all obligations to the
Company. Notwithstanding anything to the contrary contained herein, this
Agreement is not intended to release the Company’s gross-up payment obligations
under Section 6(d) of the Employment Agreement or the Company's indemnification
obligations, including those under Section 9 of the Employment Agreement, which
shall continue in full force and effect.


--------------------------------------------------------------------------------


Return of All Company Property; Expense Reports
8.I understand and agree that on or prior to the Retirement Date I will return
any and all property (including, but not limited to, the Company provided
vehicle, all computers, mobile telephones, personal computing devices, keys,
tools, credit cards and Company files and documents and all copies thereof,
whether in hard copy or stored electronically) of the Company, its subsidiaries
or affiliates that is in my possession. Notwithstanding the foregoing, I shall
be permitted to (i) retain the iPad and laptop I have used, and (ii) purchase my
Company car, the Cadillac XTS, at the book value exhibited by the Company.
Within thirty (30) days of my execution of this Agreement, I will submit any
final expense reports for any ordinary and necessary business expenses incurred
by me (whether paid by the Company or by me) in accordance with the Company's
policies and practices regarding such expenses. The Company shall forward all
personal emails sent to my Company email to me at dbrainepr@gmail.com, or such
other email address as I may request.
Confidentiality
9.I understand and agree that, during my employment with the Company, I have had
access to and knowledge of certain information and data that the Company
considers confidential and that the release of this information or data to
unauthorized persons or entities would be extremely detrimental to the Company.
Accordingly, I hereby agree that I will not communicate, publish or disclose to
any person or entity anywhere or use (for my own benefit or the benefit of
others) any Confidential Information (as defined below) for any purpose. The
term "Confidential Information" means any information or data used by or
belonging or relating to the Company or any subsidiary, parent, or affiliate of
the Company, or any party to whom the Company owes a duty of confidentiality,
that is not known generally to the industry in which the Company or any
subsidiary, parent or affiliate of the Company, or any party to whom the Company
owes a duty of confidentiality, is or may be engaged, including, without
limitation, any and all trade secrets, proprietary data and information relating
to the Company's or any subsidiary, parent or affiliate of the Company's, or any
party to whom the Company owes a duty of confidentiality, past, present or
future business and products, price lists, customer lists, processes, procedures
or standards, know-how, manuals, hardware, software, source code, business
strategies, records, marketing plans, drawings, technical information,
specifications, designs, patent information, financial information, whether or
not reduced to writing.


Notwithstanding anything to the contrary in this Agreement, the term
“Confidential Information” shall not include, and the restrictions on use and
confidentiality contained herein, shall not apply to any information or data
which:


a.    was publicly known or generally known within the trade at the time of the
disclosure;


b.    becomes public knowledge or generally known within the trade without
breach of this Agreement or my Employment Agreement by me or anyone given access
to the information by me;


c.    is required to be disclosed by law (including by deposition,
interrogatory, request for documents, subpoena, civil investigation or similar
process), but only to the extent required by law; or consists of information
which I believe, on advice of counsel, is required to be disclosed in connection
with my reporting requirements under federal securities laws, or


d.    is obtained by me from a third party who, to my knowledge, is under no
obligation of confidentiality with respect to the information, and who, to my
knowledge, is not otherwise prohibited from transmitting the information to me.


Non-Disparagement


10.From and after the date of this Agreement, I and my spouse, Cathi Brain,
warrant and agree that we will not make any disparaging comment in any format,
whether written (including but not limited to my resume(s) or applications for
employment), electronic or oral, to any customer, vendor, prospective employer,
Company employee,


--------------------------------------------------------------------------------


the media, or any other individual or entity regarding the Company and/or the
Released Parties which relates to the Company's business or related activities,
or the relationship between the Company, the Released Parties and me.
11.The Company agrees that, from and after the date of this Agreement, its
executive officers and trustees employed by the Company will not make any
disparaging comment in any format, whether written (including but not limited to
recommendation letters), electronic, oral or on social media, to any customer,
vendor, prospective employer, Company employee, the media, or any other
individual or entity regarding me which relates to the Company's business or
related activities or my relationship with the Company. At any time requested by
me, the Company will provide favorable recommendation letters at my request.
Cooperation
12.I agree that from the date hereof until the Retirement Date, I shall assist
the Company with any transition issues as reasonably requested by the Chief
Executive Officer of the Company. In addition, I agree to cooperate with the
Company and its legal counsel in any litigation or disputes in which the Company
is, or may become, involved, including but not limited to providing information
I may have concerning any such dispute and appearing as a witness for the
Company. The Company will reimburse me for any reasonable out-of-pocket expenses
I may incur in connection with my compliance with this Section 12. Prior to
December 31, 2015, the Company shall make available to me the services of an
executive assistant to assist with my compliance with this Section 12 to the
extent such services do not materially interfere with such employee's primary
responsibilities with the Company.


Non‑Admission of Liability
13.I understand and agree that the Released Parties deny that I have any legally
cognizable claims against them but that the Released Parties desire to amicably
settle any and all disputes they now may have with me. I further understand and
agree that neither this Agreement nor any action taken hereunder is to be
construed as an admission by the Released Parties of violation of any local,
state, federal, or common law - in fact, I understand that the Released Parties
expressly deny any such violation.


Time to Consider this Agreement and Release and 7-Day Revocation Period


14.I acknowledge that I have been given the option to consider this Agreement
for up to twenty-one (21) days before signing it. I further acknowledge that I
have been advised to consult with an attorney prior to signing this Agreement.


15.I understand that after signing this Agreement, I have seven (7) days in
which to consider it and, if desired, to revoke it by giving written notice of
such revocation to the Company in care of Thomas B. Wright, III, Tom Wright
Consulting, LLC, 7500 College Blvd., Suite 500, Overland Park, Kansas 66210,
twright@tomwrightconsultingllc.com, prior to the expiration of the 7-day
revocation period, but that upon such revocation, I shall forfeit any and all
rights to all consideration otherwise to be provided to me under the terms of
this Agreement. I also understand that this Agreement shall not become effective
or enforceable until the expiration of the 7-day revocation period.


Section 409A Savings Clause
16.This Agreement is intended to comply with the provisions of Section 409A of
the Internal Revenue Code, Title 26 of the United States Code (the "Code"),
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements and in-kind distributions, and must be administered and
interpreted in accordance with such intent.  Without limiting the generality of
the foregoing, any term or provision that is determined to have an ambiguous
definition shall be interpreted, to the extent reasonable, to comply with
Section 409A of the Code. Each installment payment under this Agreement is
treated as a separate payment for purposes of Section 409A of the Code. All
reimbursements provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code must be made or
provided in accordance with the requirements of Section 409A of the Code.


--------------------------------------------------------------------------------




Resignation from Board of Trustees
17.I hereby resign from the Board of Trustees of the Company, effective as of
the date hereof, and from all other boards of directors, boards of managers or
other comparable governing bodies of any of the Company's subsidiaries, provided
that such resignations shall not apply to EPR Gaming Properties, LLC and any
additional entities controlled by the Company and related to its Adelaar project
to the extent my continued service is deemed necessary or advisable by the
Company in its sole discretion in order to facilitate the licensing and/or
approval by the New York State Gaming Commission, or its equivalent, of the
development of the casino project or related amenities. Upon the request of the
Company, I agree to execute letter(s) of resignation evidencing the foregoing.


Taxation
18.I understand and agree that none of the Released Parties, including their
attorneys, have made any express or implied representations to me with respect
to the tax implications of any payment made herein.


Missouri Law Applies
19.I understand and agree that this Agreement shall be governed by the laws of
the State of Missouri.
Use of Headings
20.I understand and agree that the headings in this Agreement have been inserted
for convenience of reference only and do not in any way restrict or modify any
of its terms or provisions.
Agreement May Not Be Modified
21.I understand and agree that no provision of this Agreement may be waived,
modified, altered or amended except upon the express written consent of the
Released Parties and me.
Full Agreement


22.I understand this Agreement sets forth the entire terms of the agreement
between the Company and me, provided, however, that the covenants set forth in
Section 10 of the Employment Agreement and the Company's obligations under
Sections 6(d) and 9 of the Employment Agreement shall continue in full force and
effect.
Invalidity of Any Provision Affects Only that Provision
23.I understand and agree that if, for any reason, any term or provision of this
Agreement is construed to be unenforceable or void, the balance of it will yet
be effective and enforceable.
Have Read, Understand and Have Voluntarily Signed Agreement
24.I have read this Agreement, and I understand its contents. I have signed this
Agreement voluntarily and knowingly.










--------------------------------------------------------------------------------


Signed and Dated
The undersigned have signed this Retirement Agreement on this 11th day of March,
2015.
    


/s/ David M. Brain                    
DAVID M. BRAIN
WITNESS:


/s/ Nilda E. Morell                     


Printed Name:     Nilda E. Morell            






Solely for purposes of agreeing to be bound by the obligations set forth in
Section 9 of this Agreement:




/s/ Catherine Brain                    
CATHI BRAIN




EPR PROPERTIES




By:     /s/ Gregory K. Silvers                    
Gregory K. Silvers, President and Chief
Executive Officer


















































--------------------------------------------------------------------------------






EXHIBIT A


Statement of Account regarding Stock Options and Restricted Shares


Attached.






























































--------------------------------------------------------------------------------



[exhibitaimage1.gif]
Price History Over Statement Period
 
                                                        05-Feb-2015 05-Mar-2015
% Change

EPR:N    $65.41    $59.78    -9%
All currencies are in US Dollars unless specified.
Account Summary


 
Total Value
Available Value
Future Available Value
2016
2017
2018 and After
Options (ISO)


$210,873.77




$136,240.51




$32,250.96




$26,623.26




$15,759.04


Options (Non-Qualified)


$9,470,798.70




$8,838,995.44




$332,739.24




$206,447.10




$92,616.92


Restricted Stock


$783,105.84




$0.00




$439,747.99




$254,338.81




$89,019.04


Total


$10,464,778.31




$8,975,235.95




$804,738.19




$487,409.17




$197,395.00



All currencies are in US Dollars unless specified.







--------------------------------------------------------------------------------



Future available value includes only awards with time based vesting and may not
include awards with performance based vesting.
Summary of Options (ISO)

--------------------------------------------------------------------------------

Options (ISO)
Grant Name
Grant Price
Options Granted
Options
Options
Options
Options
Expire / Cancel Date
 
 
 
Exercised
Cancelled
Outstanding
Exercisable
 
16-Nov-2005 - ISO


$42.01


2,380
2,380
0
0
0
16-Nov-2015
01-Jan-2006 - ISO - $42.46


$42.46


2,355
0
0
2,355
2,355
01-Jan-2016
01-Jan-2007 - ISO - $65.50


$65.50


1,527
0
0
1,527
1,527
01-Jan-2017
01-Jan-2008 - ISO


$47.20


2,119
0
0
2,119
2,119
01-Jan-2018
01-Jan-2010 - ISO


$36.56


612
0
0
612
612
01-Jan-2020
01-Jan-2011 - ISO - $45.73


$45.73


3,885
0
0
3,885
3,885
01-Jan-2021
01-Jan-2012 ISO


$45.20


2,212
0
0
2,212
0
01-Jan-2022
01-Jan-2013 NEO ISO


$47.21


2,118
0
0
2,118
0
01-Jan-2023
01-Jan-2014-ISO


$51.64


1,936
0
0
1,936
0
01-Jan-2024
01-Jan-2015-ISO


$61.79


1,618
0
0
1,618
0
20-Feb-2025
 
 
20,762
2,380
0
18,382
10,498
 

All currencies are in US Dollars unless specified.
Options (ISO) - Activity
Date
Activity
Grant Name
Outstanding
Exercisable
Outstanding Benefit
Exercisable Benefit
05-Feb-2015

Starting balance
 
18,382


10,498


$283,300.54


$176,520.30


05-Mar-2015
Ending balance
 
18,382
10,498
$210,873.77
$136,240.51

All currencies are in US Dollars unless specified.
Vest Schedule - Options (ISO) - 9-May-2001 - ISO
Original Vest
Date
Vest Date
Options (ISO)
Expire/Cancel
Date
Granted
Cancelled
Exercised
Expired
Outstanding
Disqualifying
Dispositions
09-May-2006
09-May-2006
6,231
0
6,231
0
0
0
09-May-2011
 
 
6,231
0
6,231
0
0
0
 
Vest Schedule - Options (ISO) - 09-Apr-2002 - ISO
 
 
Original Vest Date
Vest Date
Options (ISO)
 
 
Expire/Cancel Date
Granted
Cancelled
Exercised
Expired
 
Outstanding
Disqualifying Dispositions
09-Apr-2003
09-Apr-2003
873
0
873
0
 
0
0
09-Apr-2012
09-Apr-2004
09-Apr-2004
874
0
874
0
 
0
0
09-Apr-2012
09-Apr-2005
09-Apr-2005
873
0
873
0
 
0
0
09-Apr-2012
09-Apr-2006
09-Apr-2006
874
0
874
0
 
0
0
09-Apr-2012
09-Apr-2007
09-Apr-2007
873
0
873
0
 
0
0
09-Apr-2012
 
 
4,367
0
4,367
0
 
0
0
 
Vest Schedule - Options (ISO) - 11-Mar-2003 - ISO
 
 
Original Vest
Date
Vest Date
Options (ISO)
 
 
Expire/Cancel
Date
Granted
Cancelled
Exercised
Expired
Outstanding
Disqualifying
Dispositions
11-Mar-2008
11-Mar-2008
4,023
0
4,023
0
0
0
11-Mar-2013
 
 
4,023
0
4,023
0
0
0
 
Vest Schedule - Options (ISO) - 30-Mar-2004
- ISO
 
 
 
Original Vest
Date
Vest Date
 
 
Options
(ISO)
 
Expire/Cancel
Date
Granted
Cancelled
Exercised
Expired
Outstanding
Disqualifying
Dispositions
30-Mar-2009
30-Mar-2009
2,513
0
2,513
0
0
0
30-Mar-2014
 
 
2,513
0
2,513
0
0
0
 


Page 2

--------------------------------------------------------------------------------





Vest Schedule - Options (ISO) - 16-Nov-2005 - ISO
Original Vest Date
Vest Date
Options (ISO)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
01-Jan-2010
01-Jan-2010
2,380
0
2,380
0
0
16-Nov-2015
 
 
2,380
0
2,380
0
0
 
Vest Schedule - Options (ISO) - 01-Jan-2006 -
ISO - $42.46
 
 
Original Vest Date
Vest Date
 
 
Options (ISO)
 
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
01-Jan-2011
01-Jan-2011
2,355
0
0
2,355
0
01-Jan-2016
 
 
2,355
0
0
2,355
0
 
Vest Schedule - Options (ISO) - 01-Jan-2007 -
ISO - $65.50
 
 
 
Original Vest Date
Vest Date
 
 
Options (ISO)
 
 
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
01-Jan-2012
01-Jan-2012
1,527
0
0
1,527
0
01-Jan-2017
 
 
1,527
0
0
1,527
0
 
Vest Schedule - Options (ISO) - 01-Jan-2008 -
ISO
 
 
 
Original Vest Date
Vest Date
 
 
Options (ISO)
 
 
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
01-Jan-2013
01-Jan-2013
2,119
0
0
2,119
0
01-Jan-2018
 
 
2,119
0
0
2,119
0
 
Vest Schedule - Options (ISO) - 01-Jan-2010 -
ISO
 
 
 
Original Vest Date
 
Vest Date
 
 
Options (ISO)
 
 
Expire/Cancel Date
 
Granted
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
01-Jan-2014
01-Jan-2014
612
0
0
612
0
01-Jan-2020
 
 
612
0
0
612
0
 
Vest Schedule - Options (ISO) - 01-Jan-2011 -
ISO - $45.73
 
 
 
Original Vest Date
 
 
Vest Date
 
 
Options (ISO)
 
 
Expire/Cancel Date
 
 
Granted
 
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
01-Jan-2014
01-Jan-2014
1,698
 
0
0
1,698
0
01-Jan-2021
01-Jan-2015
01-Jan-2015
2,187
 
0
0
2,187
0
01-Jan-2021
 
 
3,885
 
0
0
3,885
0
 
Vest Schedule - Options (ISO) - 01-Jan-2012 ISO
Original Vest Date
Vest Date
 
 
Options (ISO)
 
 
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
01-Jan-2016
01-Jan-2016
2,212
0
0
2,212
0
01-Jan-2022
 
 
2,212
0
0
2,212
0
 
Vest Schedule - Options (ISO) - 01-Jan-2013 NEO
ISO
 
 
 
Original Vest Date
Vest Date
 
 
Options (ISO)
 
 
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
01-Jan-2017
01-Jan-2017
2,118
0
0
2,118
0
01-Jan-2023
 
 
2,118
0
0
2,118
0
 
Vest Schedule - Options (ISO) - 01-Jan-2014-ISO
 
Original Vest Date
Vest Date
Options (ISO)
 
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
01-Jan-2018
01-Jan-2018
1,936
0
0
1,936
0
01-Jan-2024
 
 
1,936
0
0
1,936
0
 


Page 3

--------------------------------------------------------------------------------





Vest Schedule - Options (ISO) - 01-Jan-2015-ISO
 
Original Vest Date
Vest Date
Options (ISO)
 
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
Disqualifying
Dispositions
 
01-Jan-2019
01-Jan-2019
1,618
0
0
1,618
 
0
20-Feb-2025
 
 
1,618
0
0
1,618
 
0
 

Summary of Options (Non-Qualified)

--------------------------------------------------------------------------------

Options (Non-Qualified)
Grant Name
Grant Price


Options Granted
Options
Exercised
Options
Cancelled
Options
Outstanding
Options
Exercisable
Expire / Cancel Date
16-Nov-2005 - NSQ


$42.01


48,551
0
0
48,551
48,551
16-Nov-2015
01-Jan-2006 - NSQ - $42.46


$42.46


46,789
0
0
46,789
46,789
01-Jan-2016
01-Jan-2007 - NSQ - $65.50


$65.50


44,016
0
0
44,016
44,016
01-Jan-2017
01-Jan-2008 - NSQ


$47.20


28,587
0
0
28,587
28,587
01-Jan-2018
01-Jan-2009 - NSQ


$18.18


140,762
0
0
140,762
140,762
01-Jan-2019
01-Jan-2010 - NSQ


$36.56


1,838
0
0
1,838
1,838
01-Jan-2020
01-Jan-2011 - NSQ - $45.73


$45.73


10,982
0
0
10,982
10,982
01-Jan-2021
01-Jan-2012 - NQ


$45.20


33,981
0
0
33,981
27,145
01-Jan-2022
01-Jan-2013 NEO NSQ


$47.21


37,563
0
0
37,563
19,841
01-Jan-2023
01-Jan-2014 NSQ


$51.64


51,321
0
0
51,321
13,315
01-Jan-2024
01-Jan-2015-NSQ


$61.79


31,192
0
0
31,192
0
20-Feb-2025
 
 
475,582
0
0
475,582
381,826
 



All currencies are in US Dollars unless specified.
Options (Non-Qualified) - Activity
Date
Activity
Grant Name
Outstanding
Exercisable
Outstanding Benefit
Exercisable Benefit
05-Feb-2015
05-Mar-2015
Starting balance Ending balance
 
475,582
475,582
381,826
381,826
$11,345,834.12
$9,470,798.70
$10,355,762.34
$8,838,995.44

All currencies are in US Dollars unless specified.
Vest Schedule - Options (Non-Qualified) - 9-May-2001 - NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Expired
Outstanding
09-May-2002
09-May-2002
17,556
0
17,556


0
0
09-May-2011
09-May-2003
09-May-2003
17,556
0
17,556


0
0
09-May-2011
09-May-2004
09-May-2004
17,556
0
17,556


0
0
09-May-2011
09-May-2005
09-May-2005
17,555
0
17,555


0
0
09-May-2011
09-May-2006
09-May-2006
11,324
0
11,324


0
0
09-May-2011
 
 
81,547
0
81,547


0
0
 
Vest Schedule - Options (Non-Qualified) - 09-Apr-2002 - NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Expired
Outstanding
09-Apr-2003
09-Apr-2003
13,667
0
13,667


0
0
09-Apr-2012
09-Apr-2004
09-Apr-2004
13,667
0
13,667


0
0
09-Apr-2012
09-Apr-2005
09-Apr-2005
13,667
0
13,667


0
0
09-Apr-2012
09-Apr-2006
09-Apr-2006
13,667
0
13,667


0
0
09-Apr-2012
09-Apr-2007
09-Apr-2007
9,299
0
9,299


0
0
09-Apr-2012
 
 
63,967
0
63,967


0
0
 
Vest Schedule - Options (Non-Qualified) - 11-Mar-2003 - NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Expired
Outstanding
11-Mar-2004
11-Mar-2004
33,932
0
33,932


0
0
11-Mar-2013
11-Mar-2005
11-Mar-2005
33,932
0
33,932


0
0
11-Mar-2013


Page 4

--------------------------------------------------------------------------------



Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Expired
Outstanding
11-Mar-2006
11-Mar-2006
33,932
0
33,932
0
0
11-Mar-2013
11-Mar-2007
11-Mar-2007
33,932
0
33,932
0
0
11-Mar-2013
11-Mar-2008
11-Mar-2008
29,910
0
29,910
0
0
11-Mar-2013
 
 
165,638
0
165,638
0
0
 

Vest Schedule - Options (Non-Qualified) - 30-Mar-2004 - NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Expired
Outstanding
30-Mar-2005
30-Mar-2005
8,583
0
8,583
0
0
30-Mar-2014
30-Mar-2006
30-Mar-2006
8,583
0
8,583
0
0
30-Mar-2014
30-Mar-2007
30-Mar-2007
8,583
0
8,583
0
0
30-Mar-2014
30-Mar-2008
30-Mar-2008
8,582
0
8,582
0
0
30-Mar-2014
30-Mar-2009
30-Mar-2009
6,069
0
6,069
0
0
30-Mar-2014
 
 
40,400
0
40,400
0
0
 

Vest Schedule - Options (Non-Qualified) - 16-Nov-2005 - NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
16-Nov-2006
16-Nov-2006
10,186
0
0
10,186
16-Nov-2015
16-Nov-2007
16-Nov-2007
10,186
0
0
10,186
16-Nov-2015
16-Nov-2008
16-Nov-2008
10,186
0
0
10,186
16-Nov-2015
16-Nov-2009
16-Nov-2009
10,186
0
0
10,186
16-Nov-2015
16-Nov-2010
16-Nov-2010
7,807
0
0
7,807
16-Nov-2015
 
 
48,551
0
0
48,551
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2006 - NSQ - $42.46
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2007
01-Jan-2007
9,829
0
0
9,829
01-Jan-2016
01-Jan-2008
01-Jan-2008
9,829
0
0
9,829
01-Jan-2016
01-Jan-2009
01-Jan-2009
9,829
0
0
9,829
01-Jan-2016
01-Jan-2010
01-Jan-2010
9,829
0
0
9,829
01-Jan-2016
01-Jan-2011
01-Jan-2011
7,473
0
0
7,473
01-Jan-2016
 
 
46,789
0
0
46,789
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2007 - NSQ -$65.50
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2008
01-Jan-2008
9,109
0
0
9,109
01-Jan-2017
01-Jan-2009
01-Jan-2009
9,109
0
0
9,109
01-Jan-2017
01-Jan-2010
01-Jan-2010
9,109
0
0
9,109
01-Jan-2017
01-Jan-2011
01-Jan-2011
9,108
0
0
9,108
01-Jan-2017
01-Jan-2012
01-Jan-2012
7,581
0
0
7,581
01-Jan-2017
 
 
44,016
0
0
44,016
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2008 - NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2009
01-Jan-2009
6,142
0
0
6,142
01-Jan-2018
01-Jan-2010
01-Jan-2010
6,141
0
0
6,141
01-Jan-2018
01-Jan-2011
01-Jan-2011
6,141
0
0
6,141
01-Jan-2018
01-Jan-2012
01-Jan-2012
6,141
0
0
6,141
01-Jan-2018
01-Jan-2013
01-Jan-2013
4,022
0
0
4,022
01-Jan-2018
 
 
28,587
0
0
28,587
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2009 - NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2010
01-Jan-2010
35,190
 
0
35,190
01-Jan-2019






Page 5

--------------------------------------------------------------------------------



01-Jan-2011
01-Jan-2011
35,190
0
0
35,190
01-Jan-2019
01-Jan-2012
01-Jan-2012
35,191
0
0
35,191
01-Jan-2019
01-Jan-2013
01-Jan-2013
35,191
0
0
35,191
01-Jan-2019
 
 
140,762
0
0
140,762
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2010 - NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2011
01-Jan-2011
613
0
0
613
01-Jan-2020
01-Jan-2012
01-Jan-2012
613
0
0
613
01-Jan-2020
01-Jan-2013
01-Jan-2013
612
0
0
612
01-Jan-2020
 
 
1,838
0
0
1,838
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2011 - NSQ - $45.73
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2012
01-Jan-2012
3,717
0
0
3,717
01-Jan-2021
01-Jan-2013
01-Jan-2013
3,717
0
0
3,717
01-Jan-2021
01-Jan-2014
01-Jan-2014
2,019
0
0
2,019
01-Jan-2021
01-Jan-2015
01-Jan-2015
1,529
0
0
1,529
01-Jan-2021
 
 
10,982
0
0
10,982
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2012 - NQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2013
01-Jan-2013
9,049
0
0
9,049
01-Jan-2022
01-Jan-2014
01-Jan-2014
9,048
0
0
9,048
01-Jan-2022
01-Jan-2015
01-Jan-2015
9,048
0
0
9,048
01-Jan-2022
01-Jan-2016
01-Jan-2016
6,836
0
0
6,836
01-Jan-2022
 
 
33,981
0
0
33,981
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2013 NEO
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2014
01-Jan-2014
9,921
0
0
9,921
01-Jan-2023
01-Jan-2015
01-Jan-2015
9,920
0
0
9,920
01-Jan-2023
01-Jan-2016
01-Jan-2016
9,920
0
0
9,920
01-Jan-2023
01-Jan-2017
01-Jan-2017
7,802
0
0
7,802
01-Jan-2023
 
 
37,563
0
0
37,563
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2014 NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2015
01-Jan-2015
13,315
0
0
13,315
01-Jan-2024
01-Jan-2016
01-Jan-2016
13,314
0
0
13,314
01-Jan-2024
01-Jan-2017
01-Jan-2017
13,314
0
0
13,314
01-Jan-2024
01-Jan-2018
01-Jan-2018
11,378
0
0
11,378
01-Jan-2024
 
 
51,321
0
0
51,321
 
Vest Schedule - Options (Non-Qualified) - 01-Jan-2015-NSQ
Original Vest Date
Vest Date
Options (Non-Qualified)
Expire/Cancel Date
Granted
Cancelled
Exercised
Outstanding
01-Jan-2016
01-Jan-2016
8,203
0
0
8,203
20-Feb-2025
01-Jan-2017
01-Jan-2017
8,203
0
0
8,203
20-Feb-2025
01-Jan-2018
01-Jan-2018
8,202
0
0
8,202
20-Feb-2025
01-Jan-2019
01-Jan-2019
6,584
0
0
6,584
20-Feb-2025
 
 
31,192
0
0
31,192
 




Page 6

--------------------------------------------------------------------------------



Summary of Restricted Stock

--------------------------------------------------------------------------------

Restricted Stock
Grant Name
Grant Price


Total Restricted Stock
Accumulated
Restricted Stock
Distributed
Restricted Stock Forfeited
Restricted Stock
Outstanding
12-May-2005 - AI


$41.65


13,641
13,641
0
0
12-May-2005 - LTIP


$41.65


18,335
18,335
0
0
30-Mar-2006 - AI


$41.36


11,006
11,006
0
0
30-Mar-2006 - LTIP


$41.36


24,516
24,516
0
0
28-Feb-2007 - AI


$65.50


12,440
12,440
0
0
28-Feb-2007 - LTIP


$65.50


37,749
37,749
0
0
20-Feb-2008 - AI


$47.20


19,363
19,363
0
0
20-Feb-2008 - LTIP


$47.20


29,198
29,198
0
0
18-Feb-2009 - AI


$18.18


57,951
57,951
0
0
18-Feb-2009 - LTIP


$18.18


30,303
30,303
0
0
17-Feb-2010 - AI


$36.56


17,089
17,089
0
0
17-Feb-2010 - LTIP


$36.56


18,926
18,926
0
0
14-Jan-2011 - AI


$45.73


22,169
22,169
0
0
14-Jan-2011 - LTIP


$45.73


22,154
22,154
0
0
02-Feb-2012 AI


$45.20


14,350
14,350
0
0
02-Feb-2012 LTIP


$45.20


29,597
22,198
0
7,399
21-Feb-2013 AI NEO


$47.21


18,506
12,338
0
6,168
21-Feb-2013 LTIP NEO


$47.21


30,757
15,379
0
15,378
18-Feb-2014-AI


$51.64


25,308
8,436
0
16,872
18-Feb-2014-LTIP


$51.64


43,744
10,936
0
32,808
20-Feb-2015-AI


$61.79


9,334
0
0
9,334
20-Feb-2015-LTIP


$61.79


25,941
0
0
25,941
 
 
532,377
418,477
0
113,900

All currencies are in US Dollars unless specified.
Restricted Stock - Activity
Date
Activity
Grant Name
Outstanding
Exercisable
Outstanding Benefit
Exercisable Benefit
05-Feb-2015
Starting balance
 
78,625
0
$1,136,132.09
$0.00
20-Feb-2015
Grant
20-Feb-2015-AI
9,334
 
 
 
20-Feb-2015
Grant
20-Feb-2015-LTIP
25,941
 
 
 
05-Mar-2015
Ending balance
 
113,900
0
$783,105.84
$0.00

All currencies are in US Dollars unless specified.
Vest Schedule - Restricted Stock - 12-May-2005 - AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2006
01-Jan-2006
4,547
0
4,547
0
01-Jan-2099
01-Jan-2007
01-Jan-2007
4,547
0
4,547
0
01-Jan-2099
01-Jan-2008
01-Jan-2008
4,547
0
4,547
0
01-Jan-2099
 
 
13,641
0
13,641
0
 
 
 
 
 
 
 
 
Vest Schedule - Restricted Stock - 12-May-2005 - LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2006
01-Jan-2006
3,667
0
3,667
0
01-Jan-2099
01-Jan-2007
01-Jan-2007
3,667
0
3,667
0
01-Jan-2099
01-Jan-2008
01-Jan-2008
3,667
0
3,667
0
01-Jan-2099
01-Jan-2009
01-Jan-2009
3,667
0
3,667
0
01-Jan-2099
01-Jan-2010
01-Jan-2010
3,667
0
3,667
0
01-Jan-2099
 
 
18,335
0
18,335
0
 


Page 7

--------------------------------------------------------------------------------



Vest Schedule - Restricted Stock - 30-Mar-2006 - LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2007
01-Jan-2007
4,904
0
4,904
0
01-Jan-2099
01-Jan-2008
01-Jan-2008
4,903
0
4,903
0
01-Jan-2099
01-Jan-2009
01-Jan-2009
4,903
0
4,903
0
01-Jan-2099
01-Jan-2010
01-Jan-2010
4,903
0
4,903
0
01-Jan-2099
01-Jan-2011
01-Jan-2011
4,903
0
4,903
0
01-Jan-2099
 
 
24,516
0
24,516
0
 
Vest Schedule - Restricted Stock - 30-Mar-2006 - AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2007
01-Jan-2007
3,669
0
3,669
0
01-Jan-2099
 
01-Jan-2008
 
 
 
 
 
01-Jan-2008
 
3,669
0
3,669
0
01-Jan-2099
01-Jan-2009
01-Jan-2009
3,668
0
3,668
0
01-Jan-2099
 
 
11,006
0
11,006
0
 
Vest Schedule - Restricted Stock - 28-Feb-2007 - AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2008
01-Jan-2008
4,147
0
4,147
0
01-Jan-2099
01-Jan-2009
01-Jan-2009
4,147
0
4,147
0
01-Jan-2099
01-Jan-2010
01-Jan-2010
4,146
0
4,146
0
01-Jan-2099
 
 
12,440
0
12,440
0
 
Vest Schedule - Restricted Stock - 28-Feb-2007 - LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2008
01-Jan-2008
7,550
0
7,550
0
01-Jan-2099
01-Jan-2009
01-Jan-2009
7,550
0
7,550
0
01-Jan-2099
01-Jan-2010
01-Jan-2010
7,550
0
7,550
0
01-Jan-2099
01-Jan-2011
01-Jan-2011
7,550
0
7,550
0
01-Jan-2099
01-Jan-2012
01-Jan-2012
7,549
0
7,549
0
01-Jan-2099
 
 
37,749
0
37,749
0
 
Vest Schedule - Restricted Stock - 20-Feb-2008 - AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2009
01-Jan-2009
6,455
0
6,455
0
01-Jan-2099
01-Jan-2010
01-Jan-2010
6,454
0
6,454
0
01-Jan-2099
01-Jan-2011
01-Jan-2011
6,454
0
6,454
0
01-Jan-2099
 
 
19,363
0
19,363
0
 
Vest Schedule - Restricted Stock - 20-Feb-2008 - LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2009
01-Jan-2009
5,840
0
5,840
0
01-Jan-2099
01-Jan-2010
01-Jan-2010
5,840
0
5,840
0
01-Jan-2099
01-Jan-2011
01-Jan-2011
5,840
0
5,840
0
01-Jan-2099
01-Jan-2012
01-Jan-2012
5,839
0
5,839
0
01-Jan-2099
01-Jan-2013
01-Jan-2013
5,839
0
5,839
0
01-Jan-2099
 
 
29,198
0
29,198
0
 
Vest Schedule - Restricted Stock - 18-Feb-2009 - AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2010
01-Jan-2010
19,317
0
19,317
0
01-Jan-2099
01-Jan-2011
01-Jan-2011
19,317
0
19,317
0
01-Jan-2099




Page 8

--------------------------------------------------------------------------------



Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2012
01-Jan-2012
19,317
0
19,317
0
01-Jan-2099
 
 
57,951
0
57,951
0
 
Vest Schedule - Restricted Stock - 18-Feb-2009 - LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2010
01-Jan-2010
7,576
0
7,576
0
01-Jan-2099
01-Jan-2011
01-Jan-2011
7,576
0
7,576
0
01-Jan-2099
01-Jan-2012
01-Jan-2012
7,576
0
7,576
0
01-Jan-2099
01-Jan-2013
01-Jan-2013
7,575
0
7,575
0
01-Jan-2099
 
 
30,303
0
30,303
0
 
Vest Schedule - Restricted Stock - 17-Feb-2010 - LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2011
01-Jan-2011
4,732
0
4,732
0
01-Jan-2099
01-Jan-2012
01-Jan-2012
4,732
0
4,732
0
01-Jan-2099
01-Jan-2013
01-Jan-2013
4,731
0
4,731
0
01-Jan-2099
01-Jan-2014
01-Jan-2014
4,731
0
4,731
0
01-Jan-2099
 
 
18,926
0
18,926
0
 
Vest Schedule - Restricted Stock - 17-Feb-2010 - AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2011
01-Jan-2011
5,697
0
5,697
0
01-Jan-2099
01-Jan-2012
01-Jan-2012
5,696
0
5,696
0
01-Jan-2099
01-Jan-2013
01-Jan-2013
5,696
0
5,696
0
01-Jan-2099
 
 
17,089
0
17,089
0
 
Vest Schedule - Restricted Stock - 14-Jan-2011 - AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2012
01-Jan-2012
7,390
0
7,390
0
01-Jan-2099
01-Jan-2013
01-Jan-2013
7,390
0
7,390
0
01-Jan-2099
01-Jan-2014
01-Jan-2014
7,389
0
7,389
0
01-Jan-2099
 
 
22,169
0
22,169
0
 
Vest Schedule - Restricted Stock - 14-Jan-2011 - LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2012
01-Jan-2012
5,539
0
5,539
0
01-Jan-2099
01-Jan-2013
01-Jan-2013
5,539
0
5,539
0
01-Jan-2099
01-Jan-2014
01-Jan-2014
5,538
0
5,538
0
01-Jan-2099
01-Jan-2015
01-Jan-2015
5,538
0
5,538
0
01-Jan-2099
 
 
22,154
0
22,154
0
 
Vest Schedule - Restricted Stock - 02-Feb-2012 AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2013
01-Jan-2013
4,784
0
4,784
0
02-Feb-2022
01-Jan-2014
01-Jan-2014
4,783
0
4,783
0
02-Feb-2022
01-Jan-2015
01-Jan-2015
4,783
0
4,783
0
02-Feb-2022
 
 
14,350
0
14,350
0
 
Vest Schedule - Restricted Stock - 02-Feb-2012 LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2013
01-Jan-2013
7,400
0
7,400
0
02-Feb-2022
01-Jan-2014
01-Jan-2014
7,399
0
7,399
0
02-Feb-2022




Page 9

--------------------------------------------------------------------------------





Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2015
01-Jan-2015
7,399
0
7,399
0
02-Feb-2022
01-Jan-2016
01-Jan-2016
7,399
0
0
7,399
02-Feb-2022
 
 
29,597
0
22,198
7,399
 
Vest Schedule - Restricted Stock - 21-Feb-2013 LTIP NEO
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2014
01-Jan-2014
7,690
0
7,690
0
01-Jan-2113
01-Jan-2015
01-Jan-2015
7,689
0
7,689
0
01-Jan-2113
01-Jan-2016
01-Jan-2016
7,689
0
0
7,689
01-Jan-2113
01-Jan-2017
01-Jan-2017
7,689
0
0
7,689
01-Jan-2113
 
 
30,757
0
15,379
15,378
 
Vest Schedule - Restricted Stock - 21-Feb-2013 AI NEO
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2014
01-Jan-2014
6,169
0
6,169
0
01-Jan-2113
01-Jan-2015
01-Jan-2015
6,169
0
6,169
0
01-Jan-2113
01-Jan-2016
01-Jan-2016
6,168
0
0
6,168
01-Jan-2113
 
 
18,506
0
12,338
6,168
 
Vest Schedule - Restricted Stock - 18-Feb-2014-LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2015
01-Jan-2015
10,936
0
10,936
0
01-Jan-2050
01-Jan-2016
01-Jan-2016
10,936
0
0
10,936
01-Jan-2050
01-Jan-2017
01-Jan-2017
10,936
0
0
10,936
01-Jan-2050
01-Jan-2018
01-Jan-2018
10,936
0
0
10,936
01-Jan-2050
 
 
43,744
0
10,936
32,808
 
Vest Schedule - Restricted Stock - 18-Feb-2014-AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
01-Jan-2015
01-Jan-2015
8,436
0
8,436
0
01-Jan-2050
01-Jan-2016
01-Jan-2016
8,436
0
0
8,436
01-Jan-2050
01-Jan-2017
01-Jan-2017
8,436
0
0
8,436
01-Jan-2050
 
 
25,308
0
8,436
16,872
 
Vest Schedule - Restricted Stock - 20-Feb-2015-AI
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
20-Feb-2016
20-Feb-2016
3,112
0
0
3,112
20-Feb-2025
20-Feb-2017
20-Feb-2017
3,111
0
0
3,111
20-Feb-2025
20-Feb-2018
20-Feb-2018
3,111
0
0
3,111
20-Feb-2025
 
 
9334
0
0
9,334
 
Vest Schedule - Restricted Stock - 20-Feb-2015-LTIP
Original Vest Date
Vest Date
Restricted Stock
Expired
 
 
Granted
Forfeited
Distributed
Outstanding
 
20-Feb-2016
20-Feb-2016
6,486
0
0
6,486
20-Feb-2025
20-Feb-2017
20-Feb-2017
6,485
0
0
6,485
20-Feb-2025
20-Feb-2018
20-Feb-2018
6,485
0
0
6,485
20-Feb-2025
20-Feb-2019
20-Feb-2019
6,485
0
0
6,485
20-Feb-2025
 
 
25,941
0
0
25,941
 




Page 10